NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



EUGENE C. WILLIAMS and             )
LYNNE M. WILLIAMS,                 )
                                   )
            Appellants,            )
                                   )
v.                                 )               Case No. 2D17-1964
                                   )
IBERIABANK; PRISCILLA A. SEARCY    )
A/K/A PRICILLA A. SEARCY; and      )
BRIGHTWATER COVE HOMEOWNERS )
ASSOCIATION, INC.,                 )
                                   )
            Appellees.             )
___________________________________)

Opinion filed May 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Walt Logan, Senior Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing); Latasha
Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing); Richard J.
Mockler of Stay In My Home, P.A., St.
Petersburg (withdrew after briefing);
Christopher Hixson of Athena Law, PLLC,
Largo (substituted as counsel of record),
for Appellants.

Melissa A. Campbell of Jones Walker,
LLP, Miami, for Appellee IberiaBank

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, VILLANTI, and SMITH, JJ., Concur.




                                    -2-